Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 1 of 8 PageID# 625




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                              Norfolk Division

     LATASHA HOLLOWAY
     and
     GEORGIA ALLEN,

                           Plaintiffs,

                                                                 Civil Action No.: 2:18-CV-00069

    CITY OF VIRGINIA BEACH,et al.,

                           Defendants.

                                   CONSENT PROTECTIVE ORDER

            This matter is before the Court on a joint motion for entiy of a Consent Protective Order
    by the parties, by counsel, in regard to records, documents, data and materials containing certain
   protected voter information (VOTER MATERIALS) Defendants have sought via Subpoena
   Duces Tecum (attached as "Exhibit 1") from the Commonwealth of Virginia's Department of
   Elections (the Department). The Court is further advised that counsel for the Parties, as well as
   counsel for the Department, all agree to the instant joint motion and Consent Protective Order.
   Counsel for each party and the Department have affixed their endorsements to this Order
   indicating their agreement. Upon due consideration ofthe Joint Motion,it is
           1.     ORDERED that the Joint Motion for the entry of a Consent Protective Order be,
  and It is hereby, GRANTED in accordance with the Federal Rules of Civil Procedure and Local
  Rule 5 ofthe United States District Court for the Eastern District of Virginia.
           2.    The Department is ORDERED to provide copies of the VOTER MATERIALS
  sought in the Subpoena Duces Tecum to the Defendants and to the Plaintiffs.
           3.    It is further ordered that all such VOTER xMATERIALS shall be considered

                                                  1
Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 2 of 8 PageID# 626




     CONFIDENTIAL/ATTORNEY'S EYES ONLY MATERIAL and that NO PERSON shall

     disclose the VOTER MATERIALS to any person other than: (i) the attorneys of record in this

     matter and those attorneys' support staff, employees or vendors who perform woric tasks related

    to this case; (ii) disclosed experts or consultmg experts and their staff employed for this

    litigation (Experts); and (iii) court reporters or court personnel, solely in the context of

    deposition ofexperts or trial.

            4.     No person shall disclose the VOTER MATERIALS to any Experts unless he or

    she has executed a written, dated declaration in the fonn attached as Exhibit 2, acknowledging

    that he or she has first read this Order, agrees to be bound by its terms, agreed not to reveal such

    VOTER MATERIALS to anyone, and agreed to utilize such VOTER MATERIALS solely for

    the purposes of this litigation. No person receiving or reviewing VOTER MATERIALS shall

    disseminate or disclose them to any person other than those described above in paragraph 2 for

    the purposes specified, and in no event shall such person make any other such use of VOTER

    MATERIALS.


           5.      Any Party seeking to file VOTER MATERIALS with the Court must contact

    imdersigned counsel for the Department at least five(5) calendar days prior to such filing to: (i)

    provide the Department with notice that it seeks to file VOTER MATERIALS with the Court;

    and (ii) meet and confer in good faith to determine whether a redacted version of the VOTER

    MATERIALS can be filed with the Court. In the event no agreement is reached for the filing of

    a redacted version the Party seeking to file such VOTER MATERIALS shall file such in

    accordance with Local Rule 5. The parties shall work together in good faith to coordinate the

    filing of all motions and materials covered by this paragraph to permit compliance with the Local

    Rules and this Order.
Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 3 of 8 PageID# 627




              6.      Excluding pleadings and documents filed with Court, within sixty(60)days after
     the conclusion of this case, upon written request, the Parties shall assemble and return to the

    Department all VOTER MATERIALS (with the exception of pleadings or other documents filed
    with the Court, which the Receiving Party may retain but shall continue to treat as

    CONFIDENTIAL/ATTORNEYS EYES ONLY MATERIAL, unless otherwise designated by
    the Court). The Receiving Party may elect to destroy such materials rather than return them in
    which case the Receiving Party shall provide written verification that the materials have been

    destroyed.

              7.     This Order shall remain binding after the conclusion of this case unless otherwise

   ordered by the Court, and the Court shall retain jurisdiction over all Parties and other persons
   bound hereby for the purposes of enforcing this Order. Each individual signing the
   acknowledgement attached as Exhibit 2 agrees to be subject to the jurisdiction of this Court for
   the purposes of this Order.




          A                                      Robert J. Krask
   Datc^^^. 7,^0/^                               United States Magistrate Judge
   At Norfolk, Virginia                                     '"


  Endorsements for Consent Protective Order on Joint Motion;

  We ask for this:




  Christophers. Boynton, Esquire V5(3 3^5^
  Gerald L. Harris, Esquire
  Office of the City Attorney
  Counsel for Defendants
Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 4 of 8 PageID# 628




               6(a
           cx^/^\A
          Hebert, Esquire i-'            ^
   Danielle Lang, Esquire        '—.'
   Campaign Legal Center
   Counsel for Plaintiffs




   Heather Hays Lockerman, Esquire(VSB # 65535)
   Senior Assistant Attorney General/Section Chief
   Office ofthe Attorney General of Virginia
   900 East Main Street
  Richmond, Virginia 23219
  Telephone: (804)786-2071
  Facsimile: (804)692-1647
  hlockerman@oag.state.va.us
  Coimsel to the Virginia Department of Elections
Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 5 of 8 PageID# 629




   Gerald Hebert, Esquire
   Danielle Lang,Esquire
   Campaign Legal Center
   Counsel for Plaintiffs




   ifi^r'M^rL^kermanrEsquire(VSB ft 65535)
  Senior Assistant Attorney General/Section Chief
  Office ofthe Attorney General of Virginia
  900 East Main Street
  Richmond, Virginia 23219
  Telephone: (804) 786-2071
  Facsimile: (804)692-1647
  hlockerman@oau.state.va.us
  Counsel to the Virginia Department of Elections
Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 6 of 8 PageID# 630
Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 7 of 8 PageID# 631




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                             Norfolk Di>ision


     LATASHA HOLLOWAY
     and
     GEORGIA ALLEN,

                          Plaintiffs,

     V.                                                           Civil Action No.: 2:18-CV-00069


    CITY OF VIRGINIA BEACH,et al..

                          Defendants.


                           DECLARATION OF
                          UNDER STIPULATED PROTECTIVE ORDER

               I,                                             ,being duly swom,declare as follows:


               1.    My business address is                                                           .

               2.    My present employer is                                                           .

               3.    My present occupation is                                      .

               4.    I hereby acknowledge that(i) I have been given a copy ofthe Consent

      Protective Order("Protective Order")in the above referenced case;(ii) I carefully read the

      Protective Order; and (iii) I understand and am familiar with the terms ofthe Protective

      Order.


            5.       I will comply witii all the provisions ofthe Protective Order. I will hold all

      Voter Materials disclosed to me, including the substance and any copy, summary abstract,

      excerpt, index or description, in confidence, and will not disclose such material to anyone not

      qualified under the Protective Order. 1 will not use any Voter Material disclosed to me for

      any purposes other than this case.
Case 2:18-cv-00069-RAJ-DEM Document 98 Filed 08/07/19 Page 8 of 8 PageID# 632




             6.      1 will destroy all Voter Material that comes into my possession and all

      documents and things that contain personal identifying information obtained from the Voter

      Material or return such material to counsel for the party by whom I am retained or employed,

      or from whom I have received such material.

            7.       I hereby submit to the jurisdiction of the United States District Court for the

      Eastern District of Virginia for the purpose of enforcement ofthe Protective Ordei- in this case.

          I declare under penalty ofpeijury on                 that the foregoing is true and correct.
